249 S.W.3d 919 (2008)
William GAUCH, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 89978.
Missouri Court of Appeals, Eastern District, Division One.
April 15, 2008.
*920 Mark Allen Grothoff, Columbia, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Shaun Mackelprang, Dora Fichter, Jefferson City, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., ROBERT G. DOWD, JR., J., and KENNETH M. ROMINES, J.

MEMORANDUM DECISION
PER CURIAM.
Appellant William Gauch ("Gauch") appeals from the judgment of the Circuit Court of Marion County, the Honorable Robert M. Clayton presiding. At trial a jury convicted Gauch of possession of methamphetamine and attempt to manufacture methamphetamine. The court sentenced Gauch, as a prior and persistent offender, to two concurrent sentences of twelve years in the Missouri Department of Corrections. This Court affirmed the conviction on 1 November 2005. State v. Gauch, 175 S.W.3d 184 (Mo.App. E.D. 2005). Gauch filed a timely motion for post-conviction relief under Missouri Supreme Court Rule 29.15, which the motion court denied.
On appeal, Gauch brings one claim of ineffective assistance of counsel, arguing that both trial counsel and appellate counsel were ineffective for failing to challenge a verdict-directing instruction as not properly supported by the evidence, and that said error prejudiced Gauch.
We have thoroughly reviewed the record and the briefs of the parties and no error of law appears. Therefore, an opinion would serve no jurisprudential purpose. The judgment is affirmed pursuant to Rule 84.16(b).
AFFIRMED.